Citation Nr: 0527979	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In April 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran did engage in combat with the enemy.

3. The record includes a medical diagnosis of PTSD, competent 
evidence which supports the veteran's assertion of in-service 
incurrence of one or more stressful events, and medical 
evidence of a nexus between diagnosed PTSD and depression and 
the stressful event in service.


CONCLUSION OF LAW

The criteria for service connection for post-traumatic stress 
disorder (PTSD) have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board finds that, given the favorable action taken herein 
with respect to the claim of service connection for a scar of 
the right forearm, no further notification or development 
action is necessary under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005).


II.  Factual Background

Service medical records reveal that, in May 1975, the veteran 
sought treatment for nervous trouble, frequent indigestion 
and stomach problems.  It was noted that he also had a 
history of gastritis and nervous stomach.  

VA treatment records revealed that the veteran was first 
diagnosed as having major depression in July 1999.  In March 
2001, the veteran related to his treatment provider that 
while in Vietnam he served as a mechanic supervisor and that 
he went through a great deal of stress because he was only 
authorized to carry a weapon in specific instances.  The 
veteran recounted that he had nightmares regarding an 
incident where he nearly killed two people.  The veteran also 
reported intrusive thoughts and guilt because he did not 
believe that this experiences in Vietnam were as horrendous 
as others.  The examiner noted that the veteran had a 
hyperactive startle reflex; was distrustful of people; and 
avoided crowds.  The examiner diagnosed the veteran as having 
a history of obsessive compulsive disorder and major 
depression and noted that further evaluation was necessary 
regarding possible PTSD.  

Private treatment records revealed that the veteran is 
receiving treatment for major depression, obsessive-
compulsive disorder and post-traumatic stress disorder.  

In August 2001 and July 2002, the veteran submitted his 
stressor statements.  He recounted that when he first 
enlisted he was assigned to the Honor Guard and to Burial 
Detail at Castle Air Force Base in Merced, California.  He 
was later cross-trained in maintenance scheduling and 
received his orders for Vietnam in December 1969.  On his 
second day in Vietnam, on Christmas Eve, the camp underwent a 
rocket attack.  It was during this attack, while he was in 
the barracks and unarmed, that he realized that he was 
totally helpless.  He stated that in Air Force he was not 
trained to fight but rather to support.  Consequently, he was 
not even issued a weapon.  He related that he was constantly 
tense and fearful.  The veteran volunteered for the Reserve 
Defense Force so that he would have access to weapons.  
Although he was called out approximately on six occasions, 
some of which resulted in traumatic experiences.  The veteran 
recounted that on one occasion he heard rustling in the 
bushes and after he shot at it the noise stopped.  The 
veteran stated that he never knew what he had shot at but 
that not knowing had always bothered him.  On another 
occasion, the veteran volunteer to fly "right seat" in the 
search for a downed pilot and during this mission the plane 
was forced to make an emergency landing on a deserted strip.  
While waiting to be rescued, he noticed movement at the end 
of the runway and figures approaching.  As they approached he 
clicked off the safety and drew down on them.  Before he 
could shoot the pilot screamed at him to stop.  The veteran 
related that they were so close he could see the terror in 
their eyes.  The veteran continues to have nightmares of 
their faces and the memory that he could have killed innocent 
people.  

In September 2001, the veteran submitted a statement from Dr. 
L. that related that  the veteran's PTSD symptoms had 
increased in the last six months, perhaps related to the 
veteran's contact with the VA and his claim for benefit.  The 
veteran experienced frequent intrusive and disturbing 
memories of his experiences in Vietnam.  He also experienced 
frequent nightmares, intensive anxiety, and irritability in 
situations that recall aspects of the traumatic events.  The 
veteran had also sought to avoid recalling the events and had 
for a long time avoided contact with the VA and veterans.  
The veteran was often detached from others and had a limited 
range of emotions. He also had frequent difficulty initiating 
sleep, irritability, and impaired concentration and 
hypervigilance.  The examiner noted that aside from the 
veteran's clear PTSD symptoms, his major depression and 
obsessive compulsive disorders were intertwined with his PTSD 
symptoms.  The veteran exhibited obsessional fears of some 
horrible danger befalling him or his family and he sought 
tirelessly to diminish that fear with ritualized behavior.  

In December 2002, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) submitted extracts from Air Base 
Defense in the Republic of Vietnam 1961-1973.  These 
indicated attacks on Cam Ranh Bay Air Base during the 
veteran's tour in Vietnam.  In January 2003, USASCRUR 
submitted a copy of the historical report submitted by the 
21st Tactical Air Support Squadron (21st TASS) for October to 
December 1969.

In April 2005, the veteran testified at a travel board 
hearing in Buffalo, New York.  The veteran testified that he 
served in Vietnam from October 1967 to October 1975.  He 
related that in 1970 he flew as an observer when he noticed 
that that the pilot had switched to his auxiliary tanks and 
then they started taking ground fire.  Consequently, they 
were forced to land on a deserted trip.  Two people 
approached them from the jungle and when they got closer he 
jumped out to fire on them but the pilot made him stop.  The 
veteran stated that he was within a heartbeat of killing two 
innocent men.    The veteran also related that he felt 
completely unprotected while he was in Vietnam because he was 
not issued a weapon and because he experienced mortar and 
rocket attacks.  He testified that during his period of 
service he experienced anxiety attacks and that since his 
return from Vietnam he has experienced flashbacks and 
nightmares.


III.  Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If a chronic disorder is not shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2005).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection also is appropriate for a disorder diagnosed after 
discharge when evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Effective March 7, 2002, during the pendency of the veteran's 
claim of service connection for PTSD, 38 C.F.R. § 3.304(f) 
was revised to read as follows:

Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may 
be established based on other in-service stressors, 
the following provisions apply for specified in-
service stressors as set forth below:  

(1)	If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).





III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that service connection for PTSD is 
warranted.  As noted, service connection for PTSD requires 
medical evidence of a diagnosis of PTSD; a link between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Upon a review of the aforementioned evidence, the Board finds 
that service connection for PTSD is warranted.  The veteran 
has submitted both private and VA treatment records 
documenting a diagnosis of PTSD.  Moreover, in September 
2001, a VA physician opined that the veteran's current PTSD 
was related to his period of service, in particular his time 
in Vietnam.  Finally, USASCRUR verified one of the veteran's 
stressors, specifically mortar and rocket attacks on Cam Ranh 
Bay Air Base during the veteran's tour in Vietnam.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Rather, the evidence is deemed to be at 
least in relative equipoise as to whether the veteran's 
current PTSD is related to service.  Thus, service connection 
for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.304.


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


